Appeal from an order of Supreme Court, Oneida County (Grow, J.), entered July 18, 2002, which denied defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action to recover damages for injuries that she sustained when she slipped and fell on icy steps leading from the apartment she leased from defendant to the common sidewalk. Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Although defendant met its initial burden on the motion by submitting the lease, which provides that the tenant is responsible for removal of ice and snow, plaintiff raised a triable issue of fact by submitting proof that defendant engaged in a “course of conduct demonstrating that [it] * * * assumed responsibility to maintain” the subject walkway (Gelardo v ASMA Realty Corp., 137 AD2d 787, 788 [1988]). Whether plaintiff reasonably relied on that course of conduct to her detriment is an issue of fact for trial (cf. Falu v 233 Assoc., 258 AD2d 342, 343 [1999]). Present — Wisner, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.